Citation Nr: 0635533	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-05 539	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a higher evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.  

2.  Entitlement to an evaluation higher than 30 percent prior 
to December 16, 2003, for the veteran's service-connected 
PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 Detroit, Michigan 
Regional Office (RO) rating decision that continued the 
veteran's 30 percent disability rating for PTSD.  The veteran 
appealed the denial.  The Board thereafter denied entitlement 
to a rating higher than 30 percent in a decision dated in 
January 2003.  In response to a joint motion to remand, in 
August 2004 the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's denial and remanded for 
additional action.

Subsequent to the Court's remand, and before the Board 
remanded the issue to the RO in compliance with the Court's 
order, the Oakland, California RO, in a December 2004 rating 
decision, granted an increased evaluation for PTSD from 30 
percent to 70 percent, effective from December 16, 2003.  
This case was remanded by the Board in May 2005 in accordance 
with the Court's order, to seek treatment records from the VA 
Medical Center (VAMC) in Detroit, Michigan.  Those records 
are now of record.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The Board notes that the record contains a recently received 
claim for service connection for colon, liver, and lung 
cancer.  These claims are referred to the RO for appropriate 
action.  (Claims of service connection for colon and liver 
cancer were previously addressed by the RO in March 2002.)




FINDINGS OF FACT

1.  On May 4, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, effectively 
withdrawing his appeal for a rating higher than 70 percent 
for his PTSD.

2.  Prior to December 16, 2003, the veteran's PTSD was 
evidenced by an alert and cooperative nature, appropriate 
dress and grooming, mood described as unhappy and restricted, 
and an anxious affect at times; there was no thought 
disorder, no hallucinations, and no homicidal or suicidal 
ideations; he was described as being oriented as to time, 
place, and person.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  The criteria for a rating higher than 30 percent for PTSD 
prior to December 16, 2003, have not been met.  38 U.S.C.A. 
§ 1155 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2001 and August 2004.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection and increased 
compensation for PTSD, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.  

The Board notes that the notifications did not include the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, such an issue is not now before the Board and is not 
raised by the Board's decision.  Consequently, a remand is 
not necessary for the purpose of notification regarding the 
criteria for assigning an effective date.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured mental 
disability examinations in furtherance of his claim.  In an 
April 2006 correspondence from the veteran, he informed the 
RO that he had no additional evidence to submit.  VA has no 
duty to inform or assist that was unmet.

II.  PTSD evaluation higher than 70 percent

At the time of the Board's May 2005 remand, there was of 
record a May 2005 brief signed by Sandra W. Wischow, who is 
associated with the same law firm as the veteran's then-
appointed representative, Mr. Krasnegor.  However, because 
there was nothing of record indicating that the veteran had 
consented to also be represented by Ms. Wischow, her May 2005 
brief was deemed by the Board to be of no effect.  See 
38 C.F.R. § 20.603(c) (2006).  After the case was remanded by 
the Board in May 2005, VA received, on July 13, 2005, a 
letter from Ms. Wischow that included a copy of a September 
2004 contingent fee contract between Mr. Krasnegor and the 
veteran.  The contract included the veteran's consent to 
permit Ms. Wischow to assist in representing him.  

Since the record now shows that Ms. Wischow was authorized by 
the veteran to assist in representing him, and was so 
authorized as of September 2004, the Board finds that Ms. 
Wischow's May 2005 brief must be considered.  This is 
significant because, in her May 2005 brief, having reviewed 
the procedural history of the appeal, including the RO's 
December 2004 award of an increased rating of 70 percent for 
the veteran's service-connected PTSD, Ms. Wischow stated that 
"[t]his appeal for a higher rating, therefore, is for the 
period prior to December 16, 2003."  Moreover, in 
correspondence dated in September 2005, Ms. Wischow 
reiterated that the only issue being pursued was a rating in 
excess of 30 percent for the veteran's service-connected PTSD 
for the period prior to December 16, 2003.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  By stating that the only issue being 
pursued following the grant of the 70 percent rating is a 
rating in excess of 30 percent for the veteran's service-
connected PTSD for the period prior to December 16, 2003, the 
appellant, through then-appointed counsel, has effectively 
withdrawn the appeal for a rating higher than the currently 
assigned 70 percent.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to that part of the claim.  Accordingly, the Board 
does not have jurisdiction to review an appeal for a rating 
higher than the currently assigned 70 percent for the 
veteran's service-connected PTSD, and it is dismissed.

III.  PTSD rating prior to December 16, 2003

In this case, when the RO assigned a 70 percent rating, it 
made the rating effective from December 16, 2003, subsequent 
to the very decision that had been appealed by the veteran-
the March 2002 continuance of a 30 percent rating.  The 
veteran contends in this appeal that he should be awarded a 
higher rating before December 16, 2003.  Accordingly, this 
decision will address entitlement to a higher evaluation 
prior to December 16, 2003, for the veteran's service-
connected PTSD.  

Of record are copious medical treatment records, including 
the veteran's service medical records (SMRs).  The SMRs are 
unremarkable as regards the instant issue.  

Also of record are post-service records dating from his 
initial mental disorders and PTSD examinations given in 
December 1992.  In the course of those examinations, the 
veteran reported re-experiencing the trauma of his Vietnam 
experiences through distressing dreams.  He reported having 
become a loner, and also indicated a restricted range of 
affect.  He reported having chronic sleeping problems, being 
irritable, and having difficulty concentrating.  He admitted 
to an exaggerated startle response, though he reported that 
that had diminished.  Psychological testing was limited 
because the veteran was slow at completing the test battery 
due to his tendency to give lengthy answers in response to 
questions.  Intellectually, the veteran was determined to be 
functioning within the low-average range, with an estimated 
WAIS-R Full-Scale IQ of 84.  The veteran was diagnosed with 
PTSD.  The examiner also opined that answers provided by the 
veteran also suggested mild depression and anxiety, with some 
problems with anger.  The veteran was additionally diagnosed 
with alcohol dependence, continuous, moderate to severe, and 
polysubstance dependence including dependence on cocaine, 
marijuana, heroin, speed, opium, Quaaludes, and morphine, 
which had been in remission since approximately 1980.  

An April 1998 VA PTSD examination reported that the veteran's 
chief complaint was of poor sleep.  He related that his sleep 
was disturbed by nightmares related to his combat experiences 
in Vietnam.  The veteran was reportedly alert, casually 
dressed and groomed, with normal speech.  Movements were 
normal, except that the veteran kept an emotional distance 
from the examiner by, for example, refusing to shake hands.  
Mood was euthymic; affect was wide and somewhat 
inappropriately cheerful when discussing his stressors.  
Thinking was linear, and there was no suicidal or homicidal 
ideation.  He expressed distrust of people, but there was no 
grossly apparent delusional thought content.  Short and long-
term memory were intact.  He was oriented as to time, place, 
and person.  He reported having been a commercial truck 
driver since 1987, but had been fired in January of that year 
following a small chemical spill that occurred while he was 
off his assigned route.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were mild chronic PTSD and 
alcohol dependence.  There was no diagnosis in Axis II 
(personality disorders and mental retardation), nor any 
relevant diagnosis in Axis III (general medical conditions).  
In Axis IV (psychosocial and environmental problems) the 
examiner noted the veteran's current stressor was 
unemployment.  The Axis V (global assessment of functioning 
(GAF) score) report was 65.  

Service connection was awarded by a March 2001 rating 
decision.  The veteran thereafter filed a claim for increase 
in June 2001.

Subsequent VA treatment reports indicate that the veteran had 
resumed working, and continued to drive until forced to stop 
because of colon cancer.  The records also show that the 
veteran's cancer was causing depression.  Treatment notes 
from VA Medical Center (VAMC) Detroit, Michigan, show ongoing 
and frequent outpatient treatment for PTSD from September 
2001 through September 2003.  Throughout these treatments the 
veteran was typically described as being appropriately 
dressed and groomed, pleasant and cooperative, with mood 
described as unhappy, and with affect sometimes restricted 
and anxious.  There was no report of any thought disorder, 
and the veteran continually denied any hallucinations, 
delusions, or suicidal or homicidal ideations.  

The last mental status examination in the Detroit records, 
dated in July 2003, diagnosed, in Axis I, chronic PTSD and 
major recurrent depression in remission; alcohol and 
marijuana dependence, in remission; cocaine, heroin, sedative 
hypnotic, amphetamine, hallucinogens, and barbiturate abuse, 
in remission.  In Axis II, the diagnosis was narcissistic 
traits.  The Axis III diagnoses were s/p reversal of 
colectomy, status-post cancer of the colon with liver 
metastasis in the year 2000; and chronic hay fever.  In Axis 
IV the examiner identified familial problems.  The Axis V GAF 
score was 61.

A March 2002 PTSD examination noted that the veteran reported 
continuing sleep difficulties.  He also reported being a 
loner, not trusting others, being depressed, and having 
difficulty focusing on events.  He reported problems with 
hypervigilance and crowd avoidance.  The examiner noted that 
these symptoms appeared to have been fairly consistent over 
the preceding few years, but that his symptoms seemed to have 
worsened recently because of his experiences with cancer and 
the depression brought on by that.  He denied any 
hallucinations or suicidal ideation.  

The examiner noted that the veteran had previously worked as 
a truck driver, but had to quit in 2000 because of his 
treatment for metastatic colon cancer and current physical 
status.  The veteran reported that he received and subsisted 
on Social Security disability income, and lived with his wife 
and mother-in-law.  He gave a history of having legal 
problems in the past consisting of weapons and drug-related 
arrests.  

On examination, the veteran presented neatly dressed and 
appearing his stated age.  He was articulate and cooperative; 
speech was rapid and somewhat pressured.  He described his 
mood as somewhat depressed.  Affect was of a full range.  
There were no hallucinations or delusions.  Thoughts showed 
some tangentiality and digression from pertinent questions.  
He denied any suicidal or homicidal ideations.  He showed 
good insight into his medical problems.  

The DSM-IV Axis I diagnosis was PTSD; marijuana dependence; 
and adjustment disorder with depressed mood.  Axis II 
diagnosis was deferred.  The Axis III diagnosis was 
metastatic colon cancer.  In Axis IV the examiner defined the 
veteran's problems as moderate, without specifying what the 
psychosocial and environmental problems were.  The Axis V GAF 
score was 60.  The examiner also noted that the veteran's 
symptoms had been worsened slightly by his recent diagnosis 
of cancer and depression related thereto.  Symptoms were also 
said to be complicated by his regular daily use of marijuana.  
The examiner concluded that the assigned GAF score of 60 
reflected the high end of moderate dysfunction due to his 
PTSD symptoms.  

At a mental health-PTSD intake assessment conducted at the 
Sacramento, California VAMC on December 16, 2003, the medical 
evidence showed an increased level of disability, evidence 
that triggered the 70 percent evaluation awarded by the RO in 
December 2004.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As previously noted, the 70 percent award effective December 
16, 2003, is not on appeal.  Accordingly, the Board will 
evaluate the veteran's disability as framed by the veteran's 
representative, that is, prior to December 16, 2003.  

In this case, the veteran is evaluated under Diagnostic Code 
9411 for PTSD.  Under Diagnostic Code 9411, 38 C.F.R. § 4.130 
(2006), a 30 percent rating is for consideration where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is for consideration under the rating 
criteria where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Here, for the period prior to December 16, 2003, the Board 
finds that the veteran's symptomatology during that period 
warrants an evaluation no higher than the assigned 30 
percent.  Throughout the period the medical records 
repeatedly described the veteran as being appropriately 
dressed and groomed, pleasant and cooperative.  While mood 
was described as unhappy, with affect sometimes restricted 
and anxious, there was no report of any thought disorder, and 
the veteran continually denied any hallucinations, delusions, 
or suicidal or homicidal ideations.  As noted, the last 
mental status examination in the Detroit records, dated in 
July 2003, diagnosed PTSD and assigned a GAF score of 61, 
which defines the lower limit the DSM-IV scale defined as 
"some mild symptoms."

The March 2002 PTSD examiner noted that the veteran presented 
neatly dressed, was articulate and cooperative, with speech 
rapid and somewhat pressured.  He described his mood as 
somewhat depressed, but the examiner attributed this recent 
downward trend to the veteran's bout with colon cancer, not 
to his PTSD.  Nevertheless, the GAF score was 60, which the 
examiner noted reflected the high end of moderate dysfunction 
due to his PTSD symptoms.  

Nowhere in the medical records from this period is there 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, or circumstantial, circumlocutory, or 
stereotyped speech.  There are no reports of panic attacks.  
There are no reports that the veteran had difficulty in 
understanding complex commands or had impaired short-term or 
long-term memory.  Impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood are nowhere 
mentioned.  While the veteran has reported difficulty in 
establishing and maintaining effective social relationships, 
as evidenced by his several marriages and claimed problems 
with hypervigilance and crowd avoidance, the evidence also 
shows that the veteran's industrial impairment has been 
caused by his colon cancer, which required him to stop 
working in 2000.  In any event, even taking into account the 
veteran's somewhat limited difficulty in establishing and 
maintaining effective social relationships, this is only one 
of many criteria used to evaluate the veteran's PTSD.  The 
Board finds that, utilizing the schedular criteria, and 
taking into account all of his symptomatology, including the 
depression experienced because of cancer, the veteran's 
disability picture more nearly approximates the criteria 
required for the currently assigned 30 percent rating 
assigned prior to December 16, 2003, and a higher rating is 
not warranted.


ORDER

The appeal for a rating higher than the currently assigned 70 
percent evaluation for PTSD is dismissed.

Entitlement to an evaluation higher than 30 percent prior to 
December 16, 2003, for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


